1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   JENNIFER HUH, an individual,           No. 2:19-cv-00170 WBS KJN
13                Plaintiff,

14        v.                                ORDER RE: DEFENDANTS’ MOTION
                                            TO DISMISS
15   MONO COUNTY OFFICE OF EDUCATION,
     STACEY ADLER, and DOES 1 through
16   30, inclusive,

17                Defendants.

18

19                              ----oo0oo----

20             Plaintiff Jennifer Huh brought this action against

21   defendants Mono County Office of Education (“the County”) and

22   Stacey Adler (“Adler”) (collectively, “defendants”) asserting

23   violations of 42 U.S.C. § 1983 and California state law arising

24   out of her employment and subsequent termination by the County.

25   Before the court is defendants’ motion to dismiss for failure to

26   state a claim and motion to strike.     (Docket No. 32.)

27   I.   Facts

28             Plaintiff was employed by the County from January 2011
                                        1
1    until June 2018.      (Second Am. Compl. (“SAC”) ¶ 17 (Docket No.

2    30).)   In July 2017, plaintiff was promoted to Deputy

3    Superintendent and took on the added responsibility of serving as

4    human resources director.     (Id. ¶ 20.)     As Deputy Superintendent,

5    plaintiff reported directly to defendant Adler, the

6    Superintendent of the County.      (Id. ¶¶ 5, 19-20.)      Plaintiff

7    alleges that several months after she began working as Deputy

8    Superintendent, she learned that defendant Adler was issuing

9    stipend checks to herself and others without first getting

10   approval from the County’s Board of Trustees (“the Board”),

11   accounting for the payments in the public record, or notifying

12   the union.     (Id. ¶ 21.)   In total, members of Adler’s cabinet

13   were paid $73,000 in stipend checks and Alder herself was paid

14   $24,000.     (Id.)

15                Plaintiff confronted Adler about the payments and Adler

16   allegedly offered to issue her a payment, “apparently in an

17   effort to silence [her] about the illegal ‘stipends’.”         (Id. ¶

18   23.)    Plaintiff declined the payment, and instead reported

19   Adler’s conduct to the Board.      (Id. ¶¶ 23-24.)

20                In December 2017, plaintiff claims community members
21   and County staff members began urging her to run for

22   Superintendent to replace Adler.        (Id. ¶ 25.)    The local

23   newspaper formally announced plaintiff’s candidacy on January 26,

24   2018.   (Id. ¶ 28.)    On February 4, 2018, Adler notified plaintiff

25   that she would no longer serve as the director of human resources

26   or as a member of Adler’s cabinet.       (Id. ¶ 29.)    Plaintiff,
27   believing that her demotion was a retaliatory act that violated

28   the California Education Code, reported it to the Board on
                                         2
1    February 12, 2018.   (Id. ¶ 30.)    The Board asked Adler to repay

2    the money she had paid to herself shortly thereafter.       (Id. ¶

3    31.)

4               Plaintiff responded to the local newspaper’s questions

5    about the stipend payments Adler made to herself and others

6    allegedly in her capacity as a private citizen and political

7    candidate in March 2018.    (Id. ¶ 32.)   Plaintiff alleges that, in

8    response, Adler instructed the County’s human resources staff to

9    send plaintiff’s private personnel file to Adler’s campaign

10   office.    (Id. ¶ 33.)   The staff members did so, allegedly under

11   protest.   (Id.)

12              In April 2018, the County sent, and plaintiff signed,

13   an “Intent to Return” letter to renew her employment contract

14   with the County from July 1, 2018-June 30, 2019.       (Id. ¶¶ 35-36.)

15   Plaintiff alleges that she and Mono County “mutually understood

16   that the submission by [d]efendant to [p]laintiff of an Intent to

17   Return letter constituted an offer for continued employment . . .

18   under [d]efendants’ policies and/or practices.”       (Id. ¶ 35.)

19   Plaintiff promptly signed and returned the Intent to Return

20   letter, and the human resources department finalized plaintiff’s
21   employment contract, although that contract was never signed.

22   (Id. ¶ 36.)    On June 29, 2018, Adler fired plaintiff and notified

23   her that the County would not be renewing her contract for the

24   2018-2019 term.    (Id. ¶ 39.)   Plaintiff alleges that defendants

25   did not give her notice or the opportunity for a hearing on the

26   revocation of her contract renewal.     (Id. ¶ 41.)
27              Plaintiff’s Second Amended Complaint alleges violation

28   of (1) her First Amendment rights under 42 U.S.C. § 1983; (2)
                                        3
1    deprivation of property without due process in violation of the

2    Fourteenth Amendment under 42 U.S.C. § 1983; (3) retaliation in

3    violation of California Education Code § 44113; (4) retaliation

4    in violation of California Labor Code §§ 98.6 and 1102.5; (5)

5    representative action under California Labor Code § 2699; (6)

6    violation of the right of privacy under the California

7    Constitution and (7) wrongful demotion and termination in

8    violation of California public policy.       Defendants move to

9    dismiss plaintiff’s second, third, and fourth causes of action.1

10   (Docket No. 32.)

11   II.   Legal Standard

12               On a Rule 12(b)(6) motion, the inquiry before the court

13   is whether, accepting the allegations in the complaint as true

14   and drawing all reasonable inferences in the plaintiff’s favor,

15   the plaintiff has stated a claim to relief that is plausible on

16   its face.   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).        “A

17   claim has facial plausibility when the plaintiff pleads factual

18   content that allows the court to draw the reasonable inference

19   that the defendant is liable for the misconduct alleged.”          Id.   A

20   complaint that offers mere “labels and conclusions” will not
21   survive a motion to dismiss.       Id. (citations and quotations

22   omitted).

23   III. Discussion

24         A.    Fourteenth Amendment

25         1   Defendants also moved to strike plaintiff’s claim for
26   punitive damages against the County. (Docket No. 32.) However,
     the parties filed a joint stipulation agreeing that plaintiff
27   will only seek punitive damages against Adler on October 14,
     2019. (Docket No. 42.) Accordingly, the court will deny
28   defendant’s motion to strike as moot.
                                     4
1              Title 42 U.S.C. § 1983 provides that “[e]very person

2    who, under color of [state law] subjects, or causes to be

3    subjected, any citizen of the United States ... to the

4    deprivation of any rights, privileges, or immunities secured by

5    the Constitution and laws, shall be liable to the party injured.”

6    Section 1983 does not create substantive rights, but instead

7    provides the procedural mechanism for vindicating federal

8    constitutional rights.   Baker v. McCollan, 443 U.S. 137, 144 n.3

9    (1979).

10             To establish a due process violation, plaintiff must

11   show that she has a protected property interest under the Due

12   Process Clause and she was deprived of such property without

13   receiving the process that was constitutionally due.     Levine v.

14   City of Alameda, 525 F.3d 903, 905 (9th Cir. 2008).    State law

15   determines whether a protected property interest exists.

16   Clements v. Airport Authority of Washoe Cty., 69 F.3d 321, 331

17   (9th Cir. 1995) (citing Board of Regents v. Roth, 408 U.S. 564,

18   577 (1972)).   “[A] state law which limits the grounds upon which

19   an employee may be discharged, such as conditioning dismissal on

20   a finding of cause,’ creates a constitutionally protected
21   property interest.”   Dyack v. Commonwealth of N. Mariana Islands,

22   317 F.3d 1030, 1033 (9th Cir. 2003) (quoting Brady v. Gebbie, 859

23   F.2d 1543, 1548 (9th Cir. 1988)).

24             Under California law, an employment contract for a

25   specified term2 may be terminated only if the employee commits a

26
27        2    A “specified term” is defined as “for a period greater
     than one month.” Cal. Lab. Code § 2922.
28
                                      5
1    willful breach of duty, habitually neglects her duty, or is

2    incapable of performing her duties.         Cal. Lab. Code § 2924.   When

3    the court first considered this claim, plaintiff did not

4    reference this statute or attach supporting documents to her

5    complaint.    (See First Amended Complaint (Docket No. 12).)

6    Accordingly, the court dismissed plaintiff’s second claim without

7    prejudice.    See Huh v. Mono County Office of Education, No. 2:19-

8    cv-00170-WBS-KJN, 2019 WL 3253921, at *4 (E.D. Cal. July 19,

9    2019) (Docket No. 25).    But in amending her complaint, plaintiff

10   provided a copy of her Intent to Return letter, her 2017-2018

11   contract (in effect at the time of her firing) and the “processed

12   and finalized” 2018-2019 contract she would have signed on July

13   1, 2018.3    (SAC ¶ 36, Exs. A-C.)       Together, these documents

14

15        3    If attached documents accompany a complaint, the
     documents become part of the complaint and may be considered by
16   the court. Roth v. Garcia Marquez, 942 F.2d 617, 625 n.1 (9th
     Cir. 1991). Accordingly, the court can consider plaintiff’s
17
     2014-2015 Intent to Return letter and her employment contracts
18   from 2018-2018 and 2018-2019 on this motion to dismiss because
     they were attached to her Second Amended Complaint. (See SAC,
19   Exs. A-C (Docket No. 30-3).)
               Plaintiff attached her 2014-2015 Intent to Return
20   letter to her complaint because she did not have possession of
     the 2018-2019 copy. (SAC ¶ 55.) Parties concede that the
21   language from the 2014-2015 letter and the 2018-2019 letter at
22   issue are identical, save the specified year. (See Defs.’
     ERRATA, ¶ 2 (Docket No. 40).) The signed 2018-2019 Intent to
23   Return was included with defendant’s ERRATA. (Id., Ex. A.)
     Ordinarily, when deciding a motion to dismiss, a court may not
24   consider material outside of that which is attached to the
     complaint. Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006).
25   But the court may consider documents outside of the complaint
26   under certain circumstances. Id. The court finds it appropriate
     to consider the 2018-2019 signed Intent to Return letter because
27   it is relied on by both parties and its authenticity is
     uncontested. (Defs.’ ERRATA, Ex. A.)
28
                                          6
1    support the plausibility of plaintiff’s allegation that she was

2    deprived of a protected property interest without due process.

3               Although plaintiff and Adler did not sign the 2018-2019

4    contract (id. ¶ 36), the Intent to Return letter states that the

5    County “may employ someone else for [a] position” if an employee

6    fails to return the letter.   (Defs.’ ERRATA, Ex. A.)    This gives

7    rise to at least the implication that returning the letter and

8    expressing an intent to return means that the County cannot

9    employ someone else, and the employee cannot be terminated but

10   for the occurrence of one of the events specified by the

11   employee’s contract.   (See SAC, Exs. B, C.)   Plaintiff signed and

12   returned the 2018-2019 Intent to Return letter in a timely

13   fashion.   (SAC ¶ 36; Defs.’ ERRATA, Ex. A.)   The conditions under

14   which plaintiff could be fired, including abandonment,

15   retirement, or failure to maintain a credential, were not

16   present.   (See SAC, Exs. B, C.)   Consequently, plaintiff has

17   plausibly alleged that she had a protected property interest

18   under the Due Process Clause of the Fourteenth Amendment.

19   Accordingly, at this stage of the proceeding, the court will deny

20   defendants’ motion to dismiss this claim.
21        B.    California Education Code § 44113

22              California Education Code Section 44113(a) prohibits an

23   employee working in a supervisory position from “directly or

24   indirectly us[ing]” their “official authority” to interfere with

25   the right of another to disclose “improper governmental activity”

26   to an “official agent.”    Cal. Educ. Code § 44113(a); see also
27   Conn v. W. Placer Unified School Dist., 186 Cal. App. 4th 1163,

28   1167-68 (3d Dist. 2010).   The statute defines the “use of
                                        7
1    official authority or influence to include,” inter alia,

2    “promising to confer or conferring any benefit; affecting or

3    threatening to affect any reprisal; or taking, directing others

4    to take, recommending, processing, or approving any personnel

5    action, including, but not limited to appointment, promotion,

6    transfer, assignment[.]”   Cal. Educ. Code. § 44113(b).     “Improper

7    governmental activity” includes activities undertaken in the

8    performance of the employee’s official duties that violates

9    either a state or federal law or is “economically wasteful.”

10   Cal. Educ. Code § 44112(c).

11            Defendants contend that plaintiff has not alleged facts

12   sufficient to meet the pleading standards under Rule 12(b)(6).

13   Defs.’ Mot. to Dismiss at 10.   However, plaintiff’s complaint is

14   largely founded on allegations that Adler committed a series of

15   improprieties as Superintendent that fall within § 44113,

16   including the potentially illegal stipend payments (SAC ¶¶ 21-

17   22), bribery (SAC ¶ 23 (Adler “offered to issue [p]laintiff a

18   payment herself, apparently in an effort to silence [p]laintiff

19   about the illegal stipends”)), demotion (SAC ¶ 29), intimidation

20   (SAC ¶ 42), and wrongful termination (SAC ¶ 39).    These
21   allegations raise a plausible claim that defendant Adler violated

22   Section § 44113’s prohibition on the use of official authority by

23   a public school employee in order to interfere with plaintiff’s

24   disclosure of improper governmental activities.    Accordingly, the

25   court will deny defendant’s motion to dismiss as to the § 44113

26   claim.
27       C.   California Labor Code §§ 98.6 and 1102.5

28            Plaintiff’s fourth claim is that defendant County
                                      8
1    violated California’s so-called whistle-blower protection laws,

2    California Labor Code Sections 98.6 and 1102.5.     Together, these

3    two sections prohibit employers from retaliating against

4    employees who disclose information to “a person with authority

5    over the employee or another employee who has the authority to

6    investigate, discover, or correct the violation or noncompliance”

7    if the employee “has reasonable cause to believe that the

8    information discloses a violation of state or federal statute, or

9    a violation of or noncompliance with a local, state, or federal

10   rule or regulation.”    See Cal. Labor Code § 1102.5(b).

11               The County offers four arguments against plaintiff’s

12   retaliation claim in its brief.     First, defendant argues

13   plaintiff has not properly alleged that she exhausted

14   administrative remedies before initiating this action.     (Mot. to

15   Dismiss at 11-12.)     Second, defendant argues plaintiff filed her

16   complaint with the labor commissioner after her alleged

17   termination and has not alleged any facts showing that she was

18   discriminated against as a result of her complaint with the labor

19   commissioner.    (Id. at 12.)   Third, defendant challenges

20   plaintiff’s claim on the grounds that plaintiff’s disclosures did
21   not concern illegal conduct.    (Id. at 13; Reply to Opp. to Mot.

22   to Dismiss at 6 (Docket No. 43).)      Fourth, the County argues that

23   plaintiff has inadequately alleged a causal relationship between

24   her reports to the Board of Trustees and the adverse actions she

25   suffered.   (Mot. to Dismiss at 14; Reply to Opp. to Mot. to

26   Dismiss at 6.)    The court will address each argument in turn.
27               In its brief, defendant argued that actions brought

28   under California Labor Code Section 98.6 are subject to Section
                                        9
1    98.7’s pre-filing administrative remedies provision, relying

2    primarily on federal law.    (Mot. to Dismiss at 11.)       But at oral

3    argument, counsel for defendant conceded that Section 98.6 of the

4    Labor Code does not contain an exhaustion requirement.         (Docket

5    No. 44.)    Plaintiff need not exhaust the remedies set forth in §

6    98.7 before bringing her claim under §§ 98.6 and 1102.5, and

7    consequently, her claim will not be dismissed for failure to

8    exhaust.

9                Next, defendant is correct that “[p]laintiff has not

10   alleged any facts showing that she was discriminated against as a

11   result of filing a complaint [in September 2018] with the Labor

12   Commissioner.”    (Mot. to Dismiss at 12 (emphasis in original).)

13   But as discussed above, she did not need to file a complaint with

14   the Labor Commissioner before bringing suit.      Plaintiff alleges

15   that her June 2018 termination was in retaliation for her

16   September 2017 and February 2018 disclosure to the Board of what

17   she believed to be illegal acts.       (SAC ¶¶ 30, 40.)    As alleged,

18   the County as her employer took “adverse action against [an]

19   employee” who “engaged in [] conduct described in . . . Chapter

20   5,” which includes § 1102.5(b).    Cal. Lab. Code § 98.6.
21   Plaintiff alleges that she was retaliated against for

22   “disclos[ing] information . . . to a person with authority over

23   the employee or another employee who has the authority to

24   investigate, discover, or correct the violation.”         Cal. Lab. Code

25   § 1102.5.   Accordingly, defendant’s argument that plaintiff’s

26   claim should be dismissed because she failed to allege she was
27   retaliated against as a result of filing a complaint fails.

28               Defendant next argues that plaintiff’s fourth claim
                                       10
1    should be dismissed because plaintiff “has merely stated a

2    laundry list of codes but fails to state any supporting facts

3    that the payment of the stipends was actually a violation of

4    [those codes].”   (Mot. to Dismiss at 14.)   But under the statute,

5    plaintiff need only allege that she had “reasonable cause to

6    believe that the information discloses a violation of state or

7    federal statute, or a violation of or noncompliance with a local,

8    state, or federal rule or regulation.”   Cal. Lab. Code §

9    1102.5(b).   The relevant inquiry is not whether the stipend

10   payments actually violated any specific statute or regulation,

11   but rather, whether she reasonably believed they did at the time

12   she reported them.   See Carter v. Escondido Union High Sch.

13   Dist., 148 Cal. App. 4th 922, 933-34 (4th Dist. 2007).    Here,

14   plaintiff’s allegations support a reasonable belief that a

15   violation of state or local law was occurring, and the court will

16   not dismiss the claim on this ground.

17            Finally, defendant’s fourth argument against

18   plaintiff’s Labor Code claims is that plaintiff has not

19   sufficiently alleged a causal link between her report to the

20   Board and any subsequent employment action.   Time gaps between a
21   protected activity and an alleged adverse action can defeat the

22   inference of causation.   Manatt v. Bank of Am., NA, 339 F.3d 792,

23   802 (9th Cir. 2003) (finding nine months between plaintiff’s

24   complaint and an adverse employment action was too attenuated).

25   But “timing of an adverse employment action is only one of the

26   many ways a plaintiff can establish causation.”   Gwin v. Target
27   Corp., No. 12–05995 JCS, 2013 WL 5424711, *13 (N.D. Cal. Sep. 27,

28   2013) (collecting cases).   Here, however, plaintiff’s complaint
                                     11
1    contains additional allegations indicating she may be able to

2    establish causation by other means.   While plaintiff was not

3    terminated from her position until June 2018, plaintiff was

4    demoted in February 2018 after announcing her candidacy against

5    Adler in January 2018 and reporting Adler’s conduct to the Board

6    in September 2017.   (SAC ¶¶ 24, 28, 30, 39.)   At this early

7    stage, then, the court cannot conclude that plaintiff has not

8    plausibly alleged causation.   Accordingly, the court will deny

9    defendant’s Motion to Dismiss as to plaintiff’s fourth claim.

10             IT IS THEREFORE ORDERED that defendants’ Motion to

11   Dismiss (Docket No. 32) be, and thereby is, DENIED in full.

12             IT IS FURTHER ORDERED that defendants’ motion to strike

13   (Docket No. 32) be, and the same thereby is, DENIED AS MOOT.

14   Dated:   November 6, 2019

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     12
